829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CHEROKEE INDIANS OF HOKE CO. TRIBE, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  J.  Martin, Governor;  J.  Hunt,Former Governor;  Lacy Thornburg, Attorney General;  RufusL. Edmisten, Former Attorney General;  the General Assemblyof North Carolina, Defendant-Appellee.
No. 87-1590.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Sept. 18, 1987.

Cherokee Indians of Hoke Co. Tribe, pro se.
Robert Eugene Cansler, Office of the Attorney General, for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate recommendation discloses that this appeal from that court's order denying relief is without merit.  The appellants' motion for appointment of counsel is denied, as is the appellees' motion to dismiss the appeal for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Cherokee Indians of Hoke County Tribe v. State of North Carolina, C/A No. 86-786-R (M.D.N.C.  April 1, 1987).


2
AFFIRMED.